      Case 3:19-cv-00382 Document 26 Filed on 07/16/20 in TXSD Page 1 of 2
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            July 16, 2020
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk

                              GALVESTON DIVISION

DANIEL R. BOWEN                        §
                                       §
             Plaintiff.                §
                                       §
VS.                                    §    CIVIL ACTION NO. 3:19-CV-00382
                                       §
UNIVERSITY OF TEXAS                    §
MEDICAL BRANCH,                        §
                                       §
       Defendant.                      §


               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

       On March 5, 2020, this case was referred to United States Magistrate Judge

Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 19. On

April 10, 2020, Judge Edison filed a memorandum and recommendation (Dkt. 23)

recommending that The University of Texas Medical Branch at Galveston’s first

amended motion to dismiss (Dkt. 13) be granted in part and denied in part.

       On April 24, 2020, The University of Texas Medical Branch and Daniel

Bowen each filed their objections. Dkts. 24 and 25. In accordance with

28 U.S.C. § 636(b)(1)(C), this court is required to “make a de novo determination

of those portions of the [magistrate judge’s] report or specified proposed findings

or recommendations to which objection [has been] made.” After conducting this

de novo review, the court may “accept, reject, or modify, in whole or in part, the
     Case 3:19-cv-00382 Document 26 Filed on 07/16/20 in TXSD Page 2 of 2



findings or recommendations made by the magistrate judge.” Id.; see also Fed. R.

Civ. P. 72(b)(3).

      The court carefully considered the objections raise by both parties, the

memorandum and recommendation, the pleadings, the applicable law, and the

record. The court accepts Judge Edison’s recommendation (Dkt. 23) and adopts it

as the opinion of the court.

      Accordingly, the court grants The University of Texas Medical Branch at

Galveston’s first amended motion to dismiss (Dkt. 13) on the issue of the plaintiff’s

claim for punitive damages. The court denies the motion to dismiss (Dkt. 13) on all

other issues raised.

      Signed on Galveston Island on the 16th day of July, 2020.



                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE
